
	

113 HR 2753 IH: Securing Care for Seniors Act of 2013
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2753
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mrs. Black introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to improve Medicare Advantage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Care for Seniors Act of
			 2013.
		2.Reinstatement of
			 3-month open enrollment and disenrollment period for Medicare
			 AdvantageSection 1851(e)(2)
			 of the Social Security Act (42 U.S.C. 1395w–1(e)(2)) is amended—
			(1)in subparagraph (C), by inserting
			 and ending with 2013 after (beginning with 2011;
			 and
			(2)by adding at the
			 end the following new subparagraph:
				
					(F)Continuous open
				enrollment and disenrollment for first 3 months in subsequent years
						(i)In
				generalSubject to subparagraph (D), at any time during the first
				3 months of a year (beginning with 2014), or, if the individual first becomes a
				Medicare Advantage eligible individual during a year after 2014, during the
				first 3 months of such year in which the individual is a Medicare Advantage
				eligible individual, a Medicare Advantage eligible individual may change the
				election under subsection (a)(1).
						(ii)Limitation of
				one change during open enrollment period each yearAn
				individual may exercise the right under clause (i) only once during the
				applicable 3-month period described in such clause in each year. The limitation
				under this clause shall not apply to changes in elections effected during an
				annual, coordinated election period under paragraph (3) or during a special
				election period under paragraph (4).
						(iii)Application to
				part D for individuals changing enrollment from MA to
				fee-for-serviceThe previous
				provisions of this subparagraph shall only apply with respect to changes in
				enrollment in a prescription drug plan under part D in the case of an
				individual who, previous to such change in enrollment, is enrolled in a
				Medicare Advantage
				plan.
						.
			3.Permitting
			 incentives for participation in health care improvement programs
			(a)In
			 generalSection 1859 of the
			 Social Security Act (42 U.S.C. 1395w–28) is amended by adding at the end the
			 following new subsection:
				
					(h)Permitting MA
				organizations To provide incentives for participation in health care
				improvement programs
						(1)In
				generalAn MA organization
				may offer to individuals enrolled in an MA plan offered by such organization
				one or more incentive programs that are designed to improve the health care of
				such individuals by providing one or more incentives, such as the reducing or
				waiving of copayment amounts, that reward individuals for participation in such
				a program, if—
							(A)the incentive
				program meets the requirements described in paragraph (2); and
							(B)the MA
				organization provides to the Secretary such information on participation and
				performance in the incentive program as the Secretary may specify.
							(2)RequirementsThe requirements described in this
				paragraph, with respect to an incentive program offered by an MA organization
				to individuals enrolled in an MA plan offered by such organization, are as
				follows:
							(A)Incentive only
				upon completion of programIn
				the case of a program that consists of multiple sessions or other multiple
				activities, any incentive offered under the program is offered only upon
				completion of all such sessions or activities.
							(B)NondiscriminationParticipation in the program is offered to
				all such individuals.
							(C)No cash or
				monetary incentive
								(i)In
				generalNo incentive under the program is in the form of cash or
				any other monetary rebate.
								(ii)ConstructionNothing
				in clause (i) may be construed as preventing the offering of an incentive in
				the form of a reduction or waiver of copayment amounts or deductibles.
								(3)Waiver
				authorityThe Secretary may
				waive such requirements of this title and title XI, except for sections 1128A,
				1128B(b), and 1877, as may be necessary to carry out the purposes of the
				program established under this subsection.
						(4)Program not
				taken into account for bid amountThe program may not be taken into account
				for purposes of the monthly bid amount submitted by the organization under
				section 1854(a)(6) and provisions relating to the monthly bid amount.
						(5)Encouragement to
				participate in activities offered by certain persons or entitiesAn MA organization may, as part of an
				incentive program offered by such organization to individuals under this
				subsection, require or otherwise encourage such individuals to participate in
				activities designed to improve the health care of such individuals that are
				offered by persons or entities specified by such organization, such as persons
				or entities that the organization has identified as performing well on quality
				metrics identified by the
				organization.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect for plan years beginning on or after the date
			 of the enactment of this Act.
			4.Cost sharing
			 variation permitted to encourage use of high quality providersSection 1852 of the Social Security Act (42
			 U.S.C. 1395w–22) is amended—
			(1)in subsection (a)(1)(B)—
				(A)in clause (i), by
			 striking clause (iii) and inserting clauses (iii) and
			 (vi); and
				(B)by adding at the
			 end the following new clause:
					
						(vi)Cost sharing
				variation permitted to encourage use of high quality providersNotwithstanding subsection (b), an MA plan
				offered by an MA organization may, through mechanisms such as value based
				insurance design (VBID) practices, vary cost-sharing for the purpose of
				encouraging enrollees to use providers that such organization has identified as
				performing well on quality metrics identified by the organization. Any such
				variation on cost-sharing by an MA organization must occur on an annual basis.
				An MA organization may not vary cost-sharing pursuant to this paragraph during
				a plan year.
						;
				and
				(2)in subsection (b)(2), by striking A
			 Medicare+Choice and inserting Subject to subsection
			 (a)(1)(B)(vi), a Medicare Advantage.
			5.Improvements to
			 risk adjustment systemSection
			 1853(a)(1)(C) of the Social Security Act (42 U.S.C. 1395w–23(a)(1)(C)) is
			 amended by adding at the end the following new clauses:
			
				(iv)Revision of
				risk adjustment system to account for chronic conditions and two years of
				diagnostic data
					(I)In
				generalThe Secretary shall
				evaluate and, as the Secretary determines appropriate, revise for 2017 and
				periodically thereafter the risk adjustment system under this subparagraph so
				that a risk score under such system, with respect to an individual, takes into
				account the number of chronic conditions with which the individual has been
				diagnosed, and at least two years of diagnostic data including such data
				obtained during health risk assessments regarding the individual, to the extent
				that two years of such data are available.
					(II)Periodic
				reporting to CongressWith
				respect to plan years beginning in 2017 and every third year thereafter, the
				Secretary shall submit to Congress a report on the most recent revisions (if
				any) made under subclause (I).
					(v)No changes to
				adjustment factors that prevent activities consistent with national health
				policy goalsIn making any
				changes to the adjustment factors, including adjustment for health status under
				paragraph (3), the Secretary shall ensure that the changes do not prevent MA
				organizations from performing or undertaking activities that are consistent
				with national health policy goals, including activities to promote early
				detection and better care coordination, the use of health risk assessments,
				care plans, and programs to slow the progression of chronic diseases.
				(vi)Opportunity for
				review and public comment regarding changes to adjustment factorsFor any changes to adjustment factors
				effective for 2015 and subsequent years, in addition to providing notice of
				such changes in the announcement under subsection (b)(2), the Secretary shall
				provide an opportunity for review of proposed changes and a public comment
				period of not less than 60 days before implementing such
				changes.
				.
		6.Improvements to
			 MA 5-star quality rating systemSection 1853(o)(4) of the Social Security
			 Act (42 U.S.C. 1395w–23(o)(4)) is amended by adding at the end the following
			 new subparagraph:
			
				(C)Plans with
				disproportionately high enrollment of individuals with complex health care
				needs
					(i)In
				generalThe Secretary shall take such steps as are necessary to
				ensure that the 5-star rating system described in subparagraph (A)—
						(I)does not disadvantage a plan that enrolls a
				disproportionately high proportion of enrollees who are full-benefit dual
				eligible individuals (as defined in section 1935(c)(6)), subsidy eligible
				individuals (as defined in section 1860D–14(a)(3)), or other individuals with
				complex health care needs such as individuals with multiple conditions;
				and
						(II)allows adjustments to account for
				differences in socioeconomic and demographic characteristics of enrollees and
				geographic variation in health outcomes.
						(D)Announcement of
				changes two years prior to end of performance periodThe Secretary may not implement any change
				in the 5-star rating system described in subparagraph (A) with respect to any
				performance period used as part of such system unless the Secretary announces
				such change at least one year prior to the beginning of any such
				period.
				.
		
